Exhibit 10.1
AMENDMENT NO. 6
TO THE
MEDICIS 2006 INCENTIVE AWARD PLAN
               This Amendment No. 6 (“Amendment”) to the Medicis 2006 Incentive
Award Plan, as amended (the “Plan”), is adopted by Medicis Pharmaceutical
Corporation, a Delaware corporation (the “Company”), as of February 10, 2011.
RECITALS
               A. The Stock Option and Compensation Committee (the “Committee”)
of the Board of Directors of the Company deems it advisable and in the best
interest of the Company and its stockholders to amend the Plan, as provided
below.
               B. Pursuant to Section 11.2 of the Plan, the Committee has the
authority to amend the Plan.
AMENDMENT

1.   Section 4.6 of the Plan is hereby amended and restated in its entirety as
follows:

  4.6.   Automatic Grants to Non-Employee Directors.

     (a) On the date of each annual meeting of the stockholders at which one or
more members of the Board are standing for re-election during the term of the
Plan, beginning with the annual meeting held in 2011, each person serving as a
Non-Employee Director on such date shall automatically be granted (i) a
Non-Qualified Stock Option (an “Annual Option Award”) and (ii) Restricted Stock
(an “Annual Restricted Stock Award”) or Restricted Stock Units (an “Annual
Restricted Stock Unit Award”) to be determined in the sole discretion of the
Administrator, in each case, as follows:
          (i) Each Annual Option Award shall cover a number of shares of Common
Stock having a fair value as of the date of grant equal to $87,500, calculated
using the Black-Scholes option pricing model for the actual date of grant of
such Award, utilizing the valuation assumptions determined by the Administrator
(or its designee) with respect to each such Award, and rounded down to the
nearest whole cent. A member of the Board who is also a former Employee will be
eligible to receive one or more Annual Option Awards.
          (ii) Each Annual Restricted Stock Award or Annual Restricted Stock
Unit Award shall cover a number of shares of Common Stock having a fair value as
of the date of grant equal to $87,500, calculated by dividing $87,500 by the
Fair Market Value as of the date of grant of such Award and rounded down to the
nearest whole cent. A member of the Board who is also a former Employee will be
eligible to receive one or more Annual Restricted Stock Awards or Annual
Restricted Stock Unit Awards.

 



--------------------------------------------------------------------------------



 



     (b) The following provisions shall govern the terms of Annual Option Awards
granted pursuant to this Section 4.6. Each Option shall have an exercise price
per share of Common Stock equal to 100% of the Fair Market Value of a share of
Common Stock on the date such Option is granted. Each Option shall vest and
become exercisable for all of the shares of Common Stock subject to such Option
upon the earlier of (i) the one (1)-year anniversary of the grant date of such
Option or (ii) the next annual meeting at which one or more members of the Board
are standing for re-election, subject in either case to the Non-Employee
Director’s continued service on the Board through such date. The term of each
such Option shall be seven (7) years from the date of grant. Each Option granted
under this Section 4.6 shall remain exercisable for 12 months following the
Non-Employee Director’s Termination of Directorship (or such longer period as
the Administrator may determine in its discretion on or after the date of grant
of such Option); provided, however, that in no event shall any Option remain
exercisable beyond its maximum 7-year term. Unless otherwise determined by the
Administrator on or after the date of grant of such Option, no portion of an
Option granted under this Section 4.6 which is unexercisable at the time of a
Non-Employee Director’s Termination of Directorship shall thereafter become
exercisable.
     (c) The following provisions shall govern the terms of Annual Restricted
Stock Awards and Annual Restricted Stock Unit Awards granted pursuant to this
Section 4.6. Each Annual Restricted Stock Award and Annual Restricted Stock Unit
Award shall vest pursuant to a vesting schedule determined by the Administrator
in its sole discretion. Unless otherwise determined by the Administrator on or
after the date of grant of such Award, no portion of an Annual Restricted Stock
Award or Annual Restricted Stock Unit Award granted under this Section 4.6 which
is unvested at the time of a Non-Employee Director’s Termination of Directorship
shall thereafter become vested.

2.   Capitalized terms used in this Amendment and not otherwise defined shall
have the same meanings assigned to them in the Plan. Except as otherwise
expressly set forth in this Amendment, the Plan shall remain in full force and
effect in accordance with its terms.   3.   This Amendment shall be governed by,
interpreted under, and construed and enforced in accordance with the internal
laws, and not the laws relating to conflicts or choice of laws, of the State of
Delaware applicable to agreements made and to be performed wholly within the
State of Delaware.

* * * * *

2



--------------------------------------------------------------------------------



 



               I hereby certify that this Amendment No. 6 was adopted by the
Stock Option and Compensation Committee of the Board of Directors on
February 10, 2011.
               Executed this 10th day of February, 2011.

            MEDICIS PHARMACEUTICAL CORPORATION
      /s/ Mark A. Prygocki       Mark A. Prygocki      President     

3